DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response to a RCE filed on 11/30/2020.
Claims 1-15 are pending. Applicant has amended claim 1 and claims 5-15 are withdrawn as non-elected group.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
 
Claim Objections
Claims 1-4 are objected to because of the following informalities:  

In order to ensure proper antecedent basis and to provide clarity in the claim, it is suggested to amend “the catalyst or catalyst carrier” to “the shaped heterogeneous catalyst or the shaped heterogeneous catalyst carrier” in claim 1 line 5, lines 6-7, line 8.
In order to ensure proper antecedent basis and to provide clarity in the claim, it is suggested to amend “the total weight” to “a total weight” in Claim 1, line 5.
It is suggested to remove parenthesis “(wheel)” in Claim 1, line 7 because the use of parenthesis in the claim language gives the appearance that the enclosed language is optional.
In order to ensure proper antecedent basis, it is suggested to amend “the amount” to “an amount” in claim 1 line 5, line 6.
In order to ensure proper antecedent basis and to provide clarity in the claim, it is suggested to amend “the catalyst or catalyst carrier” to “the shaped heterogeneous catalyst or the shaped heterogeneous catalyst carrier” in claims 2 line 1.
In order to ensure proper antecedent basis and to provide clarity in the claim, it is suggested to amend “the catalyst or catalyst carrier” to “the shaped heterogeneous catalyst or the shaped heterogeneous catalyst carrier” in claim 3 line 1. 
In order to ensure proper antecedent basis and to provide clarity in the claim, it is suggested to amend “the catalyst or catalyst carrier” to “the shaped heterogeneous catalyst or the shaped heterogeneous catalyst carrier” in claim 4 line 1.
In order to ensure proper antecedent basis, it is suggested to amend “silanized silica particles” to “the silanized silica particles” in claim 4 line 2.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2 and 4 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Domokos et al (US PGPUB No.: 2014/0209506 A1).
Regarding claims 1-2 and 4, Domokos discloses a hydrocarbon conversion catalyst composition (reads on claimed limitation of shaped catalyst composition, abstract, examples 3-4) comprising zeolite in particular to zeolite EU-2 (reads on claimed limitation of metal oxide of claims 1 and 4) and wherein examples 3-4 discloses zeolite being 35 wt% in example 3 and 50 wt% in example 4 (i.e., falls within the claimed range of 35 to 99.9 wt% of metal oxide), amorphous precipitated silica powder such as Sipernat-50 (i.e., silica, reads on claim 4 limitation of silica) and 25 wt% of an ammonium stabilized commercially available silica sol (i.e., Bindzil 30NH3/220 by EKA chemicals and also reads on claim 1 and 4 limitation of silanized silica particles and falls within claimed range of 0.1 to 50 wt% of silanized silica particles, see examples 3-4), wherein an amount of metal oxide (i.e., zeolite) does not include an amount of silanized silica particles since zeolite wt% does not include the wt% of silanized silica particles (see examples 3-4), and wherein the shaped catalyst is shaped by means of extrusion and extrusion can be performed by a screw extruder, a plate or ram extruder and the extrudates can have a wide variety of forms and sizes (paragraphs 0029-0030, examples 3-4, meets claim 2 limitation of is an extrudate).

Given there is no disclosure in Domokos that the zeolite in particular to zeolite EU-2 in examples 3-4 being homogeneous, and given that there is no disclosure that all the components are dissolved in homogeneous phase or are formed in homogeneous phase by any means, therefore it is clear that the catalyst composition would necessarily be a shaped heterogeneous catalyst.

Further regarding claim 1, notwithstanding the method steps taught by Domokos et al, the process limitations of the instant claims (i.e., wherein the shaped heterogeneous catalyst or the shaped heterogeneous catalyst carrier is shaped by means of spray drying, pelletizing, wheel pressing or extrusion of the shaped heterogeneous catalyst or a shaped heterogeneous catalyst carrier) are not considered to provide any structural definition over the prior art.  “[E]ven though In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113). 

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Domokos et al (US PGPUB No.: 2014/0209506 A1) taken in view of evidence by Greenwood et al (US PGPUB No.: 20040097600).

Regarding Claim 3, Domokos teaches catalyst composition substantially identical to present claimed invention therefore it is clear that the silanized silica particle would inherently have an average diameter in range of 1 to 1000 nm and is further supported by Greenwood et al (US PGPUB No. 20040097600) which discloses Bindzil 30/220 by EKA chemical (i.e., silanized silica particles) having particle size of 12 nm which encompassed claimed range of 1 to 1000 nm (see table 1).

Claims 1-2 and 4 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Domokos et al (US PGPUB No.: 2013/0197290 A1).

Regarding claims 1-2 and 4, Domokos discloses catalyst support composition (i.e., shaped catalyst carrier composition, abstract, examples 1, example 7) comprising 40 wt% of zeolite (i.e., metal oxide, paragraph 0059, examples 1-2, reads on claims 1 and 4 limitation of metal oxide and falls within the claimed range of 35-99.9 wt% of metal oxide),  40 wt% of silica such as Sipernat-50 (i.e., silica, reads on claim 4 limitation of silica) and 20 wt% of an ammonium stabilized commercially available silica sol (i.e., Bindzil by EKA chemicals and also reads on claim 1 and 4 limitation of silanized silica particles and falls within the claimed range of 0.1 to 50 wt% of silanized silica particles, see examples 1-2), wherein an amount of metal oxide (i.e., zeolite) does not include an amount of silanized silica particles since zeolite wt% does not include the wt% of silica sol, and wherein the shaped catalyst support (i.e., carrier) is shaped by means of extrusion (paragraphs 0010, 0047-0048, examples 1-2,7, meets claim 2 limitation of is an extrudate).

Given there is no disclosure in Domokos that the zeolite in example being homogeneous, and given that there is no disclosure that all the components are dissolved in homogeneous phase or are formed in homogeneous phase by any means, therefore it is clear that the catalyst carrier would necessarily be a shaped heterogeneous catalyst carrier.

Further regarding claim 1, notwithstanding the method steps taught by Domokos et al, the process limitations of the instant claims (i.e., wherein the shaped heterogeneous catalyst or the shaped heterogeneous catalyst carrier is shaped by means of spray drying, pelletizing, wheel pressing or extrusion of the shaped heterogeneous catalyst or a shaped heterogeneous catalyst carrier) are not considered to provide any structural definition over the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113). 

Claim 3 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Domokos et al (US PGPUB No.: 2013/0197290 A1) ) taken in view of evidence by Greenwood et al (US PGPUB No.: 20040097600).

Regarding Claim 3, Domokos teaches catalyst carrier composition substantially identical to present claimed invention therefore it is clear that the silanized silica particle would inherently have an average diameter in range of 1 to 1000 nm and is further supported by Greenwood et al (US PGPUB No. 20040097600) which discloses silica sol which can be colloidal silica (i.e., Bindzil 30/220, Bindzil 30/360, Bindzil 40/130, BIndzil 15/750, Bindzil 40/220 by EKA chemical (i.e., silanized silica particles) having particle size of  4-22 nm (see table 1) and further mention can have range from 2-150 nm, see paragraph 0015 which encompassed claimed range of 1 to 1000 nm).


Response to Arguments
Applicant’s arguments, see remarks on pages 5-8, filed on 11/30/2020, with respect to the rejection of claims 1-4 under Hibst et al (US PGPUB No.: 2004/0147393) and Greenwood et al (US Patent No.: 7, 553,888) have been fully considered.  

In response to the amendment filed on 11/30/2020, upon further consideration of applicant’s remarks regarding Hibst and Greenwood, wherein Hibst does not explicitly disclose a multi-metal oxide composition having 0.1 to 50wt% silanized silica particles and Greenwood does not disclose using the silanized colloidal silica particles as part of shaped heterogeneous catalyst or shape heterogeneous catalyst carrier, it is agreed that Greenwood (see Greenwood Col.2 lines 52-54, Col.4 lines 48-67, Col.6 lines 10-20) does not provide a proper motivation to combine 

However, upon further updating the searches, new set of 35 U.S.C. 102 rejections over Domokos et al (USPGPUB No.: 2014/0209506 A) and Domokos et al (US PGPUB No.:2013/0197290), evidenced by Greenwood et al (US PGPUB No.: 20040097600) and are provided as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837. The examiner can normally be reached 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/SMITA S PATEL/            Examiner, Art Unit 1732                                                                                                                                                                                            	01/26/2022